COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 THE STATE OF TEXAS,                           §
                                                              No. 08-13-00164-CR
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                               171st District Court
 VICENTE MUNOZ,                                §
                                                            of El Paso County, Texas
                  Appellee.                    §
                                                               (TC#20120D03021)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

suppression order. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF JULY, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)